Motions for reargument denied. Motions for leave to appeal to Court of Appeals denied, with ten dollars costs. This appeal was decided at the May term, 1917 and the judgment of affirmance was entered June 6, 1917. The next term of this court thereafter was held July 2, 1917. The motions at the present term for leave to appeal to the Court of Appeals come too late, and are denied, also on the ground that in our opinion there is no question of law involved which ought to be reviewed by the Court of Appeals and an appeal to that court is not required in the interest of justice.